DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2.	The claim(s) is/are objected to because of the following informalities: 
Regarding claim 3, the claim limitation “…six kilohertzand…” should be “…six kilohertz and…”, there should be a space between “kilohertz” and “and”.
Regarding claim 10, the claim limitation “…freugency…” should be “…frequency…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claim 1, the claim limitation “…to power the propulsion system…” should be “…to power the electric propulsion system…” according to antecedent basis requirement if “propulsion system” is referring back to previously defined “electric propulsion system”, otherwise the claim should clearly define the differences.
Dependent claims 2-13 are also rejected at least the same reason as rejected independent claim 1 as stated above because the dependent claims 2-13 are depending on the rejected independent claim 1.
Regarding claim 14, the claim limitation “…to power the propulsion system…” should be “…to power the electric propulsion system…” according to antecedent basis requirement if “propulsion system” is referring back to previously defined “electric propulsion system”, otherwise the claim should clearly define the differences.
Dependent claims 15 and 16 are also rejected at least the same reason as rejected independent claim 14 as stated above because the dependent claims 15 and 16 are depending on the rejected independent claim 14.
Regarding claim 17, the claim limitation “The method of claim 13…” is unclear because claim 13 is not a method claim; it is appeared to be the claim 17 should be depending on independent claim 14 instead of claim 13, for this office action, the Examiner assumes claim 17 depends on the independent claim 14. 
Regarding claim 18, the claim limitation “The method of claim 13…” is unclear because claim 13 is not a method claim; it is appeared to be the claim 18 should be depending on independent claim 14 instead of claim 13, for this office action, the Examiner assumes claim 18 depends on the independent claim 14.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 2, 5, 7, 11, 13, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grace et al. (2020/0238844) (hereinafter “Grace”).
	Regarding claim 1, Grace discloses a power supply system (Fig.9, please refer to the whole reference for detailed) comprising: an onboard rectifier (76 in Fig.9) configured to be disposed onboard a vehicle (10), the onboard rectifier configured to receive an alternating current (AC contactor 72 receives alternating current) conducted from a power generating station (power generating station which provides power on 26) via a transmission line (transmission line connected to 26) at a frequency that is at least a utility power line frequency (¶ 62-65), the onboard rectifier configured to change the alternating current into a direct current (please refer to at least ¶ 62), the onboard rectifier configured to output the direct current to an electric propulsion system, of the vehicle to power the propulsion system and thereby to propel the vehicle (please refer to at least ¶ 20, 62 and 63).
Regarding claim 2, Grace discloses the onboard rectifier (76 in Fig.9) is configured to receive the alternating current (alternating current from AC contactor 72) at the utility power line frequency that is at least fifty hertz and no more than sixty hertz (according to at least ¶ 39, 62 and 65, which states “AC current from grid 200 have a voltage of about 13.2kV and a frequency of 60 Hz in the US” and “a transformer converts the grid current at 13.2kV (and 60 Hz) to current at 480V (at 60 Hz)”).
Regarding claim 5, Grace discloses an onboard transformer (74 in Fig.9; ¶ 62) configured to be onboard the electric vehicle and to reduce a peak voltage of the alternating current, the onboard transformer configured to receive the alternating current from the transmission line and to output the alternating current with the peak voltage that is reduced to the onboard rectifier (¶ 62).
Regarding claim 7, Grace discloses the onboard rectifier (76) is configured to receive the alternating current (AC contactor 72 receives alternating current) from the power generating station without the alternating current being rectified by an off-board rectifier between the power generating station and the electric vehicle (Fig.9 doesn’t disclose an off-board rectifier).
Regarding claim 11, Grace discloses one or more energy storage devices (14(s) in Fig.9) configured to receive the direct current from the onboard rectifier (76) for charging the one or more energy storage devices, the one or more energy storage devices configured to discharge electric energy stored in the one or more energy storage devices to power one or more motors of the electric propulsion system of the electric vehicle to power the propulsion system and propel the electric vehicle (please refer to at least ¶ 20 and 62).
Regarding claim 13, Grace discloses the electric vehicle is a mining vehicle or a transit vehicle (10 in Fig.9).
Regarding claim 14, Grace discloses a method (Fig.9, please refer to the whole reference for detailed) comprising: receiving an alternating current (AC contactor 72 receives alternating current) at an onboard rectifier (76 in Fig.9) disposed onboard a vehicle (10), the alternating current received by the onboard rectifier from a power generating station (power generating station which provides power on 26) via a transmission line (transmission line connected to 26) and at a frequency that is at least a utility power line frequency (¶ 62-65); changing the alternating current into a direct current using the onboard rectifier; and supplying the direct current from the onboard rectifier to an electric propulsion system of the vehicle to power the propulsion system and propel the vehicle (please refer to at least ¶ 20, 62 and 63).
Regarding claim 17, Grace discloses receiving the alternating current at an onboard transformer (74) from the transmission line; and reducing a peak voltage of the alternating current using the onboard transformer prior to conducting the alternating current with the peak voltage that is reduced to the onboard rectifier (76, please refer to at least ¶ 62).
Regarding claim 18, Grace discloses the alternating current is received by the onboard rectifier (76) from the power generating station without the alternating current being rectified by an off-board rectifier between the power generating station and the vehicle (10; Fig.9 doesn’t disclose an off-board rectifier).
Regarding claim 19, Grace discloses a method comprising: receiving an alternating current (AC contactor 72 receives alternating current) at a frequency of at least fifty hertz (please refer to ¶ 62-65) onboard a vehicle (10) from a power generating station (power generating station which provides power on 26) via one or more transmission lines (transmission line connected to 26); rectifying (using 76) the alternating current into a direct current onboard the vehicle; and powering a propulsion system of the vehicle using the direct current to power the propulsion system and propel the vehicle (please refer to at least ¶ 20, 62 and 63).
Regarding claim 20, Grace discloses the alternating current is received from the power generating station while not rectifying the alternating current off-board the vehicle (Fig.9 doesn’t disclose an off-board rectifier).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 3, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grace et al. (2020/0238844) (hereinafter “Grace”).
Regarding claim 3, Grace is used to reject claim 1 above.
Grace’s Fig.9 discloses the onboard rectifier is configured to receive the alternating current as explained in claim 1 above.
Grace’s Fig.9 doesn’t explicitly disclose the onboard rectifier is configured to receive the alternating current at the frequency of at least six kilohertzand at a peak voltage of at least ten kilovolts.
However, according to Grace’s Fig.10, which discloses a rectifier (84) is configured to receive the alternating current at the frequency of at least six kilohertz (AC current output from 80 is about 15-30 kHz according to ¶ 65 and 66) and at a peak voltage of may be 2 kV according to ¶ 65 and 66 and further discloses that using the alternating current with higher voltage would reduce the size of wire to distribute the current (Grace’s ¶ 65). 
As would have been recognized by one of ordinary skill in the art, selecting a particular voltage for alternating current such as at least 10kV would be a mere design choice made depending upon what particular input/output voltage is desired by the user.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grace’s Fig.9 with the teaching of Grace’s Fig.10 to provide the onboard rectifier is configured to receive the alternating current at the frequency of at least six kilohertz and a peak voltage of at least ten kilovolts. The suggestion/motivation would have been to use the alternating current with higher frequency to reduce the size of the onboard transformer and a peak voltage of at least ten kilovolts to reduce the size of wire (Grace’s ¶ 65 and 66). 
Regarding claim 15, Grace is used to reject claim 14 above.
Grace’s Fig.9 discloses the alternating current is received at the input of the transformer 74 as explained in claim 1 above.
Grace’s Fig.9 doesn’t explicitly disclose the alternating current is received at the frequency of at least five kilohertz.
However, according to Grace’s Fig.10, which discloses the alternating current (AC current at the input of transformer 82 in Fig.10) is received at the frequency of at least five kilohertz (¶ 65 and 66 discloses “22 kHz”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grace’s Fig.9 with the teaching of Grace’s Fig.10 to provide the alternating current is received at the frequency of at least five kilohertz. The suggestion/motivation would have been to reduce the size of the transformer by using higher input frequency (Grace’s ¶ 65 and 66).
Regarding claim 16, Grace is used to reject claims 14 and 15 above.
Grace’s Fig.9 doesn’t explicitly disclose the alternating current is received at a peak voltage of at least ten kilovolts.
However, according to Grace’s Fig.10, which discloses a rectifier (84) is configured to receive the alternating current may be at a peak voltage of 2 kV and further discloses that using the alternating current with higher voltage would reduce the size of wire to distribute the current (Grace’s ¶ 65). 
As would have been recognized by one of ordinary skill in the art, selecting a particular voltage for alternating current such as at least 10kV would be a mere design choice made depending upon what particular input/output voltage is desired by the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grace’s Fig.9 with the teaching of Grace’s Fig.10 to provide the alternating current is received at a peak voltage of at least ten kilovolts. The suggestion/motivation would have been to use the alternating current with a peak voltage of at least ten kilovolts to reduce the size of wire (Grace’s ¶ 65). 

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grace et al. (2020/0238844) (hereinafter “Grace”) in view of Hassett et al. (2011/0000721) (“Hassett”).
Regarding claim 4, Grace is used to reject claim 1 above.
Grace discloses the onboard rectifier (76, which functions as a bi-directional inverter according to ¶ 63) is configured to convert the direct current (direct power from a battery) into alternating current (AC power) that is conducted off the vehicle to the transmission line (¶ 63).
Grace doesn’t disclose the electric propulsion system is configured to generate additional direct current from dynamic braking and the onboard rectifier is configured to convert the additional direct current into alternating current that is conducted off the vehicle to the transmission line. 
Hassett discloses electric propulsion system (Figs.4-6) is configured to generate additional direct current from dynamic braking (please refer to at least ¶ 5 and 38) and store the additional direct current in a battery (please refer to at least ¶ 5 and 38). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grace with the teaching of Hassett to provide the electric propulsion system is configured to generate additional direct current from dynamic braking (as taught by Hassett) and the onboard rectifier (using Grace’s onboard rectifier) is configured to convert the additional direct current (DC power stored in the battery during regenerative breaking) into alternating current that is conducted off the vehicle to the transmission line. The suggestion/motivation would have been to use regenerative breaking method to recapture the energy lost. 

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grace et al. (2020/0238844) (hereinafter “Grace”) in view of Baumann et al. (2015/0318791) (“Baumann”).
Regarding claim 6, Grace is used to reject claim 1 above.
Grace discloses the onboard rectifier as explained in claim 1 above.
Grace doesn’t explicitly disclose the onboard rectifier includes one or more silicon carbide switches.
	Baumann discloses a rectifier (30 in Fig.1) includes one or more silicon carbide switches (¶ 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grace with the teaching of Baumann to provide the onboard rectifier includes one or more silicon carbide switches. The suggestion/motivation would have been to provide rectifier with high temperature/high voltage silicon carbide switches as taught by Baumann’s ¶ 19.

12.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grace et al. (2020/0238844) (hereinafter “Grace”) in view of Brown et al. (2018/0278168) (“Brown”).
Regarding claim 8, Grace is used to reject claim 1 above.
Grace discloses the onboard rectifier (76) is configured to receive the alternating current. 
Grace doesn’t explicitly disclose the onboard rectifier is configured to receive the alternating current as a single phase current.
	For supporting purpose, Brown discloses a rectifier (66 in Fig.5) is configured to receive the alternating current as a single phase current (12 in Fig.5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grace with the teaching of Brown to provide the onboard rectifier is configured to receive the alternating current as a single phase current. The suggestion/motivation would have been to use a single phase current to provide AC power. 
Regarding claim 9, Grace is used to reject claim 1 above.
Grace discloses the onboard rectifier (76) is configured to receive the alternating current. 
Grace doesn’t explicitly disclose the onboard rectifier is configured to receive the alternating current as a multi-phase current.
	For supporting purpose, Brown discloses a rectifier (18 in Fig.1) is configured to receive the alternating current as a multi-phase current. (12 in Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grace with the teaching of Brown to provide the onboard rectifier is configured to receive the alternating current as a multi-phase current. The suggestion/motivation would have been to use a three-phase current to provide AC power to AC to DC converter.

13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grace et al. (2020/0238844) (hereinafter “Grace”) in view of Lipo et al. (6,031,738) (“Lipo”).
Regarding claim 10, Grace is used to reject claim 1 above.
Grace discloses the direct current that is output by the onboard rectifier is used to drive the electric propulsion system (¶ 20, 62 and 63).  
Grace doesn’t disclose a variable freugency drive configured to receive the direct current that is output by the onboard rectifier and to output a variable frequency current to the electric propulsion system of the vehicle.
Lipo discloses a variable freugency drive configured to receive the direct current that is output by a rectifier and to output a variable frequency current to the electric propulsion system of the vehicle (please refer to at least column 1, line 14-27 and Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grace with the teaching of Lipo to provide a variable freugency drive configured to receive the direct current that is output by the onboard rectifier and to output a variable frequency current to the electric propulsion system of the vehicle. The suggestion/motivation would have been to use a variable frequency drive to control the traction motor(s) of the propulsion system of the vehicle to obtain a variable speed.

Allowable Subject Matter
14.	Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849